Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Corporate Bond Fund On January 15, 2013, BNY Mellon Corporate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 2,000 5.125% Senior Notes due 2023 issued by Jefferies Group, Inc. (CUSIP No. 472319AL6) (the "Notes") at a purchase price of $99.721 per Note including an underwriting discount of $0.450 per Note. The Notes were purchased from Jefferies & Company, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies & Company, Inc. Citigroup Global Markets Inc. Deutsche Bank Securities Inc. J.P. Morgan Securities LLC Natixis Securities Americas LLC RBC Capital Markets, LLC BNY Mellon Capital Markets, LLC HSBC Securities (USA) Inc. Barclays Capital Inc. Credit Suisse Securities (USA) LLC JMP Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC Oppenheimer & Co. Inc. U.S. Bancorp Investments, Inc. Keefe, Bruyette & Woods, Inc. Knight Capital Americas, L.P. Rafferty Capital Markets, LLC Sandler O’Neill & Partners, L.P. Stephens Inc. Stifel, Nicolaus & Company, Incorporated Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 10-11, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon New York Intermediate Tax-Exempt Bond Fund On March 14, 2013, BNY Mellon New York Intermediate Tax-Exempt Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 1,000 5.000% State Personal Income Tax Revenue Bonds (General Purpose), Series 2013A-1, due March 15, 2030 issued by New York State Urban Development Corporation (CUSIP No. 650035ZC5) (the "Bonds") at a purchase price of $116.494 per Bond including an underwriting discount of $0.500 per Bond. The Bonds were purchased from Wells Fargo Securities, LLC , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Wells Fargo Securities, LLC RBC Capital Markets, LLC Samuel A. Ramirez & Company, Inc. Rice Financial Products Company Merrill Lynch, Pierce, Fenner & Smith Incorporated Barclays Capital Inc. Citigroup Global Markets Inc. Goldman, Sachs & Co. Jefferies & Company, Inc. J.P. Morgan Securities LLC Loop Capital Markets, LLC Morgan Stanley & Co. LLC M. R. Beal & Company, L.P. Siebert Brandford Shank & Co., LLC Blaylock Robert Van, LLC BNY Mellon Capital Markets, LLC CastleOak Securities, L.P. Fidelity Capital Markets, a division of National Financial Services LLC Janney Montgomery Scott KeyBanc Capital Markets Inc. Lebenthal & Co., LLC M&T Securities, Inc. Mesirow Financial, Inc. Oppenheimer & Co. Inc. Piper Jaffray & Co. Prager &Co., LLC Raymond James & Associates, Inc. Roosevelt & Cross, Inc. Southwest Securities, Inc. Sterne, Agee & Leah, Inc. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC The Williams Capital Group, L.P. U.S. Bancorp Investments, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on June 10-11, 2013. These materials include additional information about the terms of the transaction. BNY Mellon Funds Trust FINANCIAL REPORT 10f-3 TRANSACTIONS Certifications 1st Quarter 2013 Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon National Intermediate Municipal Bond Fund On April 12, 2013, BNY Mellon National Intermediate Municipal Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 3,350 5.000% Various Purpose General Obligation Refunding Bonds due October 1, 2026 issued by the State of California (CUSIP No. 13063B5C2) (the "Bonds") at a purchase price of $117.735 per Bond including an underwriting discount of $0.425. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC Southwest Securities, Inc. Academy Securities, Inc. BNY Mellon Capital Markets, LLC Backstrom McCarley Berry & Co., LLC Barclays Capital Inc. Citigroup Global Markets Inc. Comerica Securities, Inc. E.J. De La Rosa & Co., Inc. Drexel Hamilton, LLC Edward D. Jones & Co., LP Estrada Hinojosa & Company, Inc. Fidelity Capital Markets, a division of National Financial Services LLC Goldman, Sachs & Co. J.P. Morgan Securities LLC Lebenthal & Co., LLC M. R. Beal & Company, L.P. O'Connor & Company Securities Inc. Oppenheimer & Co. Inc. RBC Capital Markets, LLC RH Investment Corporation Raymond James & Associates, Inc. Robert W. Baird & Co. Incorporated Siebert Brandford Shank & Co., LLC Stifel, Nicolaus & Company, Incorporated U.S. Bancorp Investments, Inc. Wedbush Securities, Inc. Wells Fargo Securities, LLC William Blair & Company LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 9-10, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Municipal Opportunities Fund On April 12, 2013, BNY Mellon Municipal Opportunities Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,000 5.000% Various Purpose General Obligation Bonds due April 1, 2043 issued by the State of California (CUSIP No. 13063B3X8) (the "Bonds") at a purchase price of $110.201 per Bond including an underwriting discount of $0.375. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated , a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC Southwest Securities, Inc. Academy Securities, Inc. BNY Mellon Capital Markets, LLC Backstrom McCarley Berry & Co., LLC Barclays Capital Inc. Citigroup Global Markets Inc. Comerica Securities, Inc. E.J. De La Rosa & Co., Inc. Drexel Hamilton, LLC Edward D. Jones & Co., LP Estrada Hinojosa & Company, Inc. Fidelity Capital Markets, a division of National Financial Services LLC Goldman, Sachs & Co. J.P. Morgan Securities LLC Lebenthal & Co., LLC M. R. Beal & Company, L.P. O'Connor & Company Securities Inc. Oppenheimer & Co. Inc. RBC Capital Markets, LLC RH Investment Corporation Raymond James & Associates, Inc. Robert W. Baird & Co. Incorporated Siebert Brandford Shank & Co., LLC Stifel, Nicolaus & Company, Incorporated U.S. Bancorp Investments, Inc. Wedbush Securities, Inc. Wells Fargo Securities, LLC William Blair & Company LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 9-10, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transaction BNY MELLON FUNDS TRUST BNY Mellon Intermediate Bond Fund On June 3, 2013, BNY Mellon Intermediate Bond Fund, a series of BNY Mellon Funds Trust (the "Fund"), purchased 5,710 1.875% Notes due 2018 issued by EMC Corporation (CUSIP No. 268648AP7) (the "Notes") at a purchase price of $99.943 per Note including an underwriting discount of $0.500 per Note. The Notes were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Citigroup Global Markets Inc. J.P. Morgan Securities LLC Barclays Capital Inc. Deutsche Bank Securities Inc. Goldman, Sachs & Co. Morgan Stanley & Co. LLC RBS Securities Inc. UBS Securities LLC Wells Fargo Securities, LLC BMO Capital Markets Corp. BNP Paribas Securities Corp. BNY Mellon Capital Markets, LLC Credit Suisse Securities (USA) LLC HSBC Securities (USA) Inc. ING Financial Markets, LLC PNC Capital Markets LLC SG Americas Securities, LLC U.S. Bancorp Investments, Inc. Banca IMI S.p.A. Evercore Group L.L.C. Jefferies LLC KeyBanc Capital Markets Inc. Lloyds Securities Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. Needham & Company, LLC Raymond James & Associates, Inc. RBC Capital Markets, LLC Santander Investment Securities Inc. SMBC Nikko Capital Markets Limited The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on September 9-10, 2013. These materials include additional information about the terms of the transaction. BNY Mellon Funds Trust FINANCIAL REPORT 10f-3 TRANSACTIONS Certifications 2nd Quarter 2013
